

117 HR 4392 IH: Flag Standardization Act of 2021
U.S. House of Representatives
2021-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4392IN THE HOUSE OF REPRESENTATIVESJuly 9, 2021Mrs. Miller-Meeks introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 4, United States Code, to limit the flags that may be flown on Federal property, and for other purposes.1.Short titleThis Act may be cited as the Flag Standardization Act of 2021.2.Flags flown on Federal property(a)In generalChapter 1 of title 4, United States Code, is amended by adding at the end the following:11.Flags flown on Federal property.(a)In generalOnly one or more specified flags may be flown on Federal property.(b)DefinitionsIn this section:(1)Specified flag The term specified flag means one of the following:(A)The flag of the United States.(B)The flag of a State.(C)The flag of an Indian Tribal government.(D)A flag of the Armed Forces of the United States.(E)The National League of Families POW/MIA flag.(2)StateThe term State means each State, the District of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.(3)Indian Tribal governmentThe term Indian Tribal government means the governing body of any Indian or Alaska Native tribe, band, nation, pueblo, village, or community that the Secretary of the Interior acknowledges to exist as an Indian tribe under the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a et seq.).(c)Rule of constructionFor the purposes of this section, the term federal property shall not be construed to include military housing. .(b)Clerical amendmentThe analysis for chapter 1 of title 4, United States Code, is amended by adding at the end the following new item:11. Flags flown on Federal property..